COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.
 
2-08-360-CV





IN RE JARVIS MCKINNEY	



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)


------------

This is an original proceeding in which relator Jarvis McKinney—a pro se inmate incarcerated in the Institutional Division of the Texas Department of Criminal Justice (“the Department”)—challenges the trial court’s orders requiring the Department to withdraw funds from his inmate trust account to pay court costs that he was ordered to pay as a result of his convictions.  According to McKinney, the trial court violated his due process rights by rendering the order in accordance with Texas Government Code section 501.014(e) without giving him prior notice and an opportunity to be heard. 

We have already determined that orders entered pursuant to section 501.014 of the government code, such as those orders entered in this case, are final and appealable and that, therefore, mandamus is not available.  
See In 
re Pannell
, No. 02-08-00301-CV, slip op. at 10–11 (Tex. App.—Fort Worth Feb. 25, 2009, orig. proceeding).  
Thus, we conclude and hold that McKinney had an adequate legal remedy and is therefore not entitled to mandamus relief.  Accordingly, relator’s petition for writ of mandamus is denied.

PER CURIAM

PANEL:  DAUPHINOT,
 LIVINGSTON, and MCCOY, JJ.

DELIVERED:  February 25, 2009

FOOTNOTES
1:See
 Tex. R. App. P
. 47.4.